81224: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19127: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81224


Short Caption:DIAMOND NAT. RES. PROT. AND CONSERVATION ASS'N VS. DIAMOND VALLEY RANCH, LLCCourt:Supreme Court


Lower Court Case(s):Eureka Co. - Seventh Judicial District - CV 1902-348Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/02/2021 at 9:30 AMOral Argument Location:Las Vegas


Submission Date:06/02/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaePacific Legal FoundationDaniel M. Ortner
							(Pacific Legal Foundation)
						Steven M. Silva
							(Blanchard, Krasner & French)
						


AppellantAdam SullivanJames N. Bolotin
							(Attorney General/Carson City)
						


AppellantBill BaumanDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantConley Land & Livestock, LLCDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantD.F. & E.M. Palmore Family TrustDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantDarla BaumanDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantDiamond Natural Resources Protection & Conservation AssociationDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantDiamond Valley Hay Company, Inc.Debbie A. Leonard
							(Leonard Law, PC)
						


AppellantEureka CountyTheodore Beutel
							(Eureka County District Attorney)
						Karen A. Peterson
							(Allison MacKenzie, Ltd.)
						


AppellantGallagher Farms LLCDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantJ&T Farms, LLCDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantJames EtcheverryDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantJeff LommoriDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantJerry AndersonDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantM&C HayDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantMark Moyle Farms LLCDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantNick EtcheverryDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantPatricia NortonDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantSandi HalpinDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantSestanovich Hay & Cattle, LLCDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantTim HalpinDebbie A. Leonard
							(Leonard Law, PC)
						


AppellantWilliam H. NortonDebbie A. Leonard
							(Leonard Law, PC)
						


RespondentAmerican First Federal, Inc.John E. Marvel
							(Marvel & Marvel, Ltd.)
						


RespondentBerg Properties California, LLCJohn E. Marvel
							(Marvel & Marvel, Ltd.)
						


RespondentBeth Mills
					In Proper Person
				


RespondentBlanco Ranch, LLCJohn E. Marvel
							(Marvel & Marvel, Ltd.)
						


RespondentCarolyn BaileyChristopher W. Mixson
							(Kemp Jones, LLP)
						Don Springmeyer
							(Kemp Jones, LLP)
						


RespondentConstance Marie BaileyChristopher W. Mixson
							(Kemp Jones, LLP)
						Don Springmeyer
							(Kemp Jones, LLP)
						


RespondentDiamond Valley Ranch, LLCJohn E. Marvel
							(Marvel & Marvel, Ltd.)
						


RespondentFred BaileyChristopher W. Mixson
							(Kemp Jones, LLP)
						Don Springmeyer
							(Kemp Jones, LLP)
						


RespondentIra R. RennerDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentMontira RennerDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentSadler Ranch, LLCDavid H. Rigdon
							(Taggart & Taggart, Ltd.)
						Paul G. Taggart
							(Taggart & Taggart, Ltd.)
						


RespondentTimothy Lee BaileyChristopher W. Mixson
							(Kemp Jones, LLP)
						Don Springmeyer
							(Kemp Jones, LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/26/2022OpenAnswer/Rehearing/En Banc ReconsiderationRespondent





Docket Entries


DateTypeDescriptionPending?Document


05/26/2020Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


05/26/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) - Part 1. (SC)20-19827




05/26/2020Notice of Appeal DocumentsFiled Notice of Appeal - Part 2. (SC)20-19828




05/26/2020Notice of Appeal DocumentsFiled Notice of Appeal - Part 3. (SC)20-19830




05/26/2020Notice of Appeal DocumentsFiled Notice of Appeal - Part 4. (SC)20-19831




05/26/2020Notice of Appeal DocumentsFiled Notice of Appeal - Part 5. (SC)20-19832




05/26/2020Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)20-19844




05/27/2020Filing FeeFiling Fee Paid. $250.00 from Leonard Law PC.  Check no. 1107. (SC)


06/03/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/10/19, 12/11/19. To Court Reporter: Michel Loomis. (SC)20-20897




06/08/2020Filing FeeCross-Appeal Filing Fee Waived.  State/County/Municipality. (State Engineer) (SC)


06/08/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (State Engineer) (SC)20-21351




06/08/2020Filing FeeCross-Appeal Filing Fee Waived.  State/County/Municipality. (Eureka Cty.) (SC)


06/08/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (Eureka Cty.) (SC)20-21353




06/11/2020MotionFiled Appellant/Cross-Respondents' Unopposed Motion to Modify Caption and Redesignate Parties. (SC)20-21864




06/16/2020Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals. (SC)20-22496




06/18/2020Docketing StatementFiled Respondent Sadler Ranch, LLC and Ira & Montira Renner's Response to Docketing Statement. (SC)20-22797




06/24/2020Docketing StatementFiled Respondent/Cross Appellant Eureka County's Docketing Statement. (SC)20-23470




06/26/2020Docketing StatementFiled Respondent/Cross Appellant State Engineer's Docketing Statement. (SC)20-23805




07/06/2020MotionFiled Appellant/Cross Respondents' Motion to Exceed Page Limit.(SC)20-24872




07/06/2020MotionFiled Appellant/Cross Respondents' Emergency Motion Under NRAP 27(e) for Stay Pending Appeal (Relief Requested by July 10, 2020) - PART 1. (SC)20-24873




07/06/2020MotionFiled Appellant/Cross Respondents'  Emergency Motion Under NRAP 27(e) for Stay Pending Appeal (Relief Requested by July 10, 2020) - PART 2 (Exhibits 3-14). (SC)20-24875




07/06/2020Notice/IncomingFiled Respondents' Intent to File Opposition to Appellants' Emergency Motion Under NRAP 27(e) for Stay Pending Appeal. (SC)20-24879




07/07/2020Notice/IncomingFiled Respondents' Notice of Intent to File Responses to Appellants' Emergency Motion and Motion to Exceed Page Limits. (SC)20-24898




07/07/2020Notice/IncomingFiled Eureka County's Joinder to Appellants' Emergency Motion Under NRAP 27 (e) for Stay Pending Appeal. (SC)20-25003




07/07/2020Notice/IncomingFiled State Engineer's Joinder to DNRPCA Appellants' Emergency Motion Under NRAP 27(e) for Stay Pending Appeal. (SC)20-25011




07/08/2020Order/ProceduralFiled Order Granting Motions to Modify Caption and to Exceed Page Limit.  The clerk of this court shall modify this docket's caption to conform to the caption on this order.  The motion for leave to file a stay motion with excess pages is granted; the emergency stay motion was filed on July 6, 2020.  Any oppositions to the stay motion are due on or before July 13, 2020.  (SC)20-25082




07/08/2020MotionFiled Sadler Ranch, LLC and Ira & Montira Renner Response to Motion to Exceed Page Limits. (SC)20-25105




07/13/2020MotionFiled Respondents' Sadler Ranch, LLC and IRA & Montira Renner's Motion to Exceed Page Limitation for Response to DNRCPA's Emergency Motion for Stay.  (SC)20-25736




07/13/2020MotionFiled Respondents' Sadler Ranch, LLC and IRA and Montira Renner's Response to Emergency Motion for Stay.  (SC)20-25739




07/13/2020MotionFiled Bailey Respondents' Motion to Exceed Page Limit for Opposition to Motion for Stay Pending Appeal.  (SC)20-25745




07/13/2020MotionFiled Bailey Respondents' Opposition to Emergency Motion for Stay Pending Appeal. (SC)20-25746




07/14/2020Order/ProceduralFiled Order Granting Motion to Exceed Page Limit.  Respondents' motions for leave to file oppositions to appellants' emergency stay motion in excess of the NRAP 27(d)(2) page limit are granted.  Respondents' oppositions were filed on July 13, 2020.  (SC)20-25888




07/15/2020MotionFiled Appellants' Motion to Exceed Page Limit (DNRPCA Appellants' Reply in Support of Emergency Motion for Stay). (SC).20-26012




07/15/2020MotionFiled DNRPCA Appellants' Reply in Support of Emergency Motion for Stay. (SC).20-26013




07/16/2020MotionFiled Bailey Respondents' Motion for Leave to File Surreply Re DNRPCA Appellants' Motion for Stay Pending Appeal (DETACHED APPELLANTS' SUREPLY PER 8/18/20 ORDER). (SC)20-26098




07/16/2020Notice/IncomingFiled Respondent/Cross-Appellant's Eureka County's Joinder to DNRPCA Appellants' Reply in Support of Emergency Motion for Stay. (SC)20-26104




08/18/2020Order/ProceduralFiled Order Denying Stay. We deny the motion for stay. fn1 [Appellants' July 15, 2020, motion for leave to file a reply that exceeds the page limit is granted; the reply was filed on July 15, 2020.] fn2 [The Bailey respondents' motion for leave to file a sur-reply is granted; the clerk of this court shall detach from the July 16, 2020, motion and file the Baileys' sur-reply.] (SC)20-30417




08/18/2020MotionFiled Bailey Respondents' Surreply Re DNRPCA Appellants' Emergency Motion Under NRAP 27(e) for Stay Pending Appeal. (DETACHED FROM 7/16/20 MOTION AND FILED PER 8/18/20 ORDER.) (SC)20-30424




09/23/2020BriefFiled Appellant's Opening Brief (State Engineer's).  (SC)20-34964




09/23/2020BriefFiled DNRPCA Appellant's Opening Brief. (SC)20-35040




09/23/2020AppendixFiled Joint Appendix Vol. I (SC)20-35041




09/23/2020AppendixFiled Joint Appendix Vol. II (SC)20-35042




09/23/2020AppendixFiled Joint Appendix Vol. III (SC)20-35043




09/23/2020AppendixFiled Joint Appendix Vol. IV (SC)20-35044




09/23/2020AppendixFiled Joint Appendix Vol. V (SC)20-35045




09/23/2020AppendixFiled Joint Appendix Vol. VI (SC)20-35046




09/23/2020AppendixFiled Joint Appendix Vol. VII (SC)20-35048




09/23/2020AppendixFiled Joint Appendix Vol. VIII (SC)20-35049




09/23/2020AppendixFiled Joint Appendix Vol. IX (SC)20-35052




09/23/2020AppendixFiled Joint Appendix Vol. X (SC)20-35051




09/23/2020AppendixFiled Joint Appendix Vol. XI (SC)20-35053




09/23/2020AppendixFiled Joint Appendix Vol. XII (SC)20-35056




09/23/2020AppendixFiled Joint Appendix Vol. XIII (SC)20-35058




09/23/2020AppendixFiled Joint Appendix Vol. XIV (SC)20-35059




09/23/2020BriefFiled Joinder to Brief Eureka County, Joinder to DNRPCA Appellants' Opening Brief and Appellant State Engineer's Opening Brief (SC)20-35100




10/01/2020BriefFiled Joinder to Brief of Diamond Valley Ranch, LLC; American First Federal, Inc.; Berg properties California, LLC; and Blanco ranch, LLC in the Opening Briefs in Support of the Groundwater Management Plan.  (SC)20-36048




10/19/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Timothy Lee Baily, Constance Marie Bailey, Fred Bailey and Carolyn Bailey shall have until November 6, 2020, to file and serve their answering brief.  (SC).20-38300




10/21/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents Ira R. Renner, Montira Renner and Sadler Ranch, LLC shall have until November 6, 2020, to file and serve their answering brief. (SC)20-38553




11/06/2020MotionFiled Respondents' Motion for Excess Pages Type-Volume Limitation for Answering Brief. (Bailey Respondents).   (DETACHED ANSWERING BRIEF AND FILED SEPARATELY PER ORDER 12/7/20).  (SC)20-40723




11/06/2020BriefFiled Respondents' Answering Brief (Sadler Ranch, LLC, Ira Renner, and Montira Renner). (SC)20-40761




11/13/2020MotionFiled Motion to Associate Counsel Daniel Moshe Orthner. (SC)20-41609




11/13/2020MotionFiled Motion for Permission to File Document. Brief of Amicus Curiae Pacific Legal Foundation in Support of Respondents.  (DETACHED AMICUS BRIEF AND FILED SEPARATELY PER ORDER 12/23/20).  (SC)20-41611




11/18/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants represented by Leonard Law, PC shall have until December 4, 2020, to file and serve their response to Pacific Legal Foundation's motion to file brief of amicus curiae in support of respondents.  (SC)20-42036




11/18/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant Tim Wilson, Nevada State Engineer shall have until December 4, 2020, to file and serve a response to Pacific Legal Foundation's motion to file brief of amicus curiae in support of respondents.  (SC)20-42103




11/18/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant Eureka County shall have until December 4, 2020, to file and serve a response to Pacific Legal Foundation's motion to file brief of amicus curiae in support of respondents.  (SC)20-42104




11/19/2020BriefFiled Respondent Sadler Ranch, LLC, IRA, and Montira Renner's Joinder to Amicus Brief filed by Pacific Law Foundation. (SC)20-42324




12/04/2020MotionFiled DNRPCA Appellants' Opposition to Pacific Legal Foundation's Motion for Leave to File Amicus Brief. (SC)20-44005




12/04/2020MotionFiled Eureka County's Joinder to DNRPCA Appellants' Opposition to Pacific Legal Foundation's Motion for Leave to File Amicus Brief. (SC)20-44012




12/04/2020Notice/IncomingFiled Notice of Substitution of Appellant State Engineer. (SC)20-44013




12/04/2020Notice/IncomingFiled State Engineer's Joinder to DNRPCA Appellants' Opposition to Pacific Legal Foundation's Motion for Leave to File Amicus Brief. (SC)20-44014




12/04/2020MotionFiled Stipulation for Extension of Time for Appellants' to File Reply Briefs. (SC)20-44069




12/07/2020Order/ProceduralFiled Order Granting Motion.  The motion filed by respondents Timothy Lee Bailey, Constance Marie Bailey, Fred Bailey, and Carolyn Bailey (the Bailey respondents) for leave to file an answering brief in excess of the type-volume limitation is granted.  The clerk of this court shall detach the proposed answering brief, attached as Exhibit B to the motion, and shall file it separately. Appellants shall have 30 days from the date of this order to file reply briefs, if deemed necessary.  See NRAP 28(c). The stipulation to extend time to file the reply briefs is disapproved as moot.  (SC)20-44386




12/07/2020BriefFiled Respondents Timothy Lee Bailey, Constance Marie Bailey, Fred Bailey, Carolyn Bailey's Answering Brief.  (SC)20-44387




12/11/2020MotionFiled Reply in Support of Pacific Legal Foundation's Motion for Leave to File Brief Amicus Curiae in Support of Respondents''. (SC)20-45110




12/23/2020BriefFiled DNRPCA Appellants' Reply Brief with Addendum.  (SC)20-46376




12/23/2020Order/ProceduralFiled Order.  The clerk of this court shall detach the amicus brief from the motion filed on November 13, 2020, and shall file it separately.  Attorney Daniel Ortner shall be permitted to appear on behalf of amicus in this matter. Nevada attorney Steven M. Silva of Blanchard, Krasner & French shall be responsible for all matters presented by Mr. Ortner in this matter.  fn1[The clerk of this court shall remove Tim Wilson from the service list, caption, and docket and shall substitute Adam Sullivan as the State Engineer on the service list, caption and the docket sheet.]  (SC)20-46425




12/23/2020BriefFiled Pacific Legal Foundation's Amicus Brief.  (SC)20-46430




12/30/2020BriefFiled Appellant State Engineer's Reply Brief. (SC)20-46930




12/30/2020BriefFiled Eureka County's Joinder to DNRPCA Appellants' Reply and Appellant State Engineer's Reply Brief. (SC)20-46935




12/31/2020Case Status UpdateBriefing Completed/To Screening. (SC)


12/31/2020Notice/IncomingFiled Respondent's Notice of Change of Address for Christopher Mixson, new address and firm. (SC)20-47087




04/02/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on June 2, 2021, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-09641




05/12/2021Notice/IncomingFiled Appellants' Joint Notice Regarding Oral Argument. (SC)21-13614




05/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-14261




05/18/2021Notice/IncomingFiled Appellants' DNRPCA Notice of Supplemental Authorities. (SC)21-14285




05/20/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on June 2, 2021, at 10:00 a.m. in Las Vegas.  Upon further review, we conclude that this matter warrants extending the time for argument.  Accordingly, the oral argument is rescheduled for June 2, 2021, at 9:30 a.m. in Las Vegas.  Argument shall be limited to 60 minutes. (SC)21-14597




06/02/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81224. (SC)


06/16/2022Opinion/DispositionalFiled Authored Opinion. "Reversed."  Before the Court En Banc.  Author:  Parraguirre, C.J.  Majority:  Hardesty/Stiglich/Cadish/Herndon.  Parraguirre, C.J., withi whom Silver, J., agrees, dissenting.  Pickering, J., with whom Silver, J., agrees, dissenting.  138 Nev. Adv. Opn. No. 43.  (SC)22-19127




07/01/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents Ira R. Renner, Montira Renner, and Sadler Ranch, LLC's Petition for Rehearing due:  July 19, 2022.  (SC)22-20894




07/19/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Sonia Taggart.  E-Payment Ref. no. 22071925328751. (SC)


07/19/2022Post-Judgment PetitionFiled Respondents Sadler Ranch, LLC, Ira Renner, and Montira Renner Petition for Rehearing. (SC)Y22-22710




07/29/2022Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Answer due: 14 days. (SC)22-23883




08/03/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Answer to Petition for Rehearing due:  August 26, 2022.  (SC)22-24358





Combined Case View